DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicants’ response filed 11/16/2021 amended claim 1.  Applicants’ amendments overcome the 35 USC 112 rejections form the office action mailed 7/16/2021; therefore these rejections are withdrawn.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejections over Barlerin in view of Rao and Barlerin in view of Rao further in view of Yamamoto from the office action mailed 7/16/2021; therefore these rejections are withdrawn.  Applicants filed terminal disclaimers to obviate the double patenting rejections from the office action mailed 7/16/2021; therefore these rejections are also withdrawn.  For the reasons discussed below claims 1-12 are allowed. 


Examiners Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please AMEND line 1 of the specification:
AFTER the phrase: ------- “U.S. Application No. 14/649,410” ------
BY ADDING the phrase: ------ “, now PAT No. 10767132” -------




Claims Allowed
4.	The following is an examiner’s statement of reasons for allowance:  the prior art does not teach a self-lubricating coating having a second wettability that is inferior to a first wettability of a friction surface of a bore comprising with respect to a grease that the friction surface comprises.  For this reason claims 1-12 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771